            Case 1:17-cv-01047-ESH Document 66 Filed 05/09/19 Page 1 of 3



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


DEMOCRACY PARTNERS, LLC,                                       CASE NO.: 1:17-CV-1047-ESH
et al.,

          Plaintiffs,
v.

PROJECT VERITAS ACTION FUND,
et al.,

      Defendants.
_____________________________/

                        PROJECT VERITAS PARTIES’ PROOF OF SERVICE

          Project Veritas, Project Veritas Action Fund, James O’Keefe, and Allison Maass (“Project

Veritas Parties”) file this Notice to certify their compliance with the Court’s May 7, 2019 Minute

Order and Fed. R. Civ. P. 5.1(a)(2). The undersigned served the following on both the Attorney

General of the United States and the District of Columbia Attorney General via certified mail:

     1.     Copies of the Project Veritas Parties’ Fed. R. Civ. P. 5.1(a) Notice. Dkt. 65.

     2.     Copies of the Project Veritas Parties’ Memorandum in Support of Summary Judgment.

            Dkt. 63-1.

The Project Veritas Parties attach return receipts from the Attorney General of the United States

(May 9, 2019) and the District of Columbia Attorney General (May 8, 2019) as Attachments A

and B, respectively.

                            [Remainder of this page intentionally left blank]




                                                   1
         Case 1:17-cv-01047-ESH Document 66 Filed 05/09/19 Page 2 of 3



                                           Respectfully submitted,

                                                   By:
                                                          /s/ Stephen R. Klein_____________
                                                          Stephen R. Klein
                                                          Bar No. 177056
                                                          STATECRAFT PLLC
                                                          1629 K Street NW
                                                          Suite 300
                                                          Washington, DC 20006
                                                          Telephone: 202-804-6676
                                                          steve@statecraftlaw.com


 /s/ Paul A. Calli                                /s/ Kerry Brainard Verdi
 Paul A. Calli                                    Kerry Brainard Verdi, Esq.
 Florida Bar No. 994121                           Bar No. 478486
 Chas Short                                       Benjamin R. Ogletree
 Florida Bar No. 70633                            Bar No. 475094
 CALLI LAW, LLC                                   VERDI & OGLETREE PLLC
 14 NE 1st Ave, Suite 1100                        1325 G Street, NW, Suite 500
 Miami, FL 33132                                  Washington, DC 20005
 Telephone: (786) 504-0911                        Telephone: (202) 449-7703
 Facsimile (786) 504-0912                         Facsimile: (202) 449-7701
 PCalli@Calli-Law.com                             kverdi@verdiogletree.com
 CShort@Calli-Law.com
 Admitted pro hac vice

 /s/ Michael J. Madigan                           /s/ Benjamin T. Barr
 Michael J. Madigan                               Benjamin Barr (Pro Hac Vice)
 Bar No. 71183                                    STATECRAFT PLLC
 LAW OFFICES OF MIKE MADIGAN PLLC                 444 N. Michigan Ave. #1200
 3910 Hillandale Court NW                         Chicago, Illinois 60611
 Washington DC 20007                              Telephone: 202-595-4671
 Telephone: (202) 255-2055                        ben@statecraftlaw.com
 Mjm20@mac.com
                                                  admitted pro hac vice




Counsel for Defendants Project Veritas Action Fund, Project Veritas, James O’Keefe, and
Allison Maass




                                              2
         Case 1:17-cv-01047-ESH Document 66 Filed 05/09/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

       I hereby certify that on May 9, 2019, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will automatically send email notifications to the attorneys

of record.


                                                     By:    /s/ Stephen R. Klein
                                                            Stephen R. Klein
